department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t2 date date uil no contact person identification_number telephone number employer_identification_number legend m r s t state code date date date date year dear ------------------- we have considered your ruling_request dated date as revised supplemented and amended by subsequent correspondence your original ruling_request was amended by you in a letter dated date in that letter you requested certain rulings under sec_507 sec_4940 sec_4941 sec_4942 sec_4944 and sec_4945 of the internal_revenue_code related to a proposed transfer of assets in the manner and for the purposes described below facts m was formed on date and has the same officers and directors as r the articles of the original entity r was formed as a non-stock corporation for the exclusively charitable purpose of operating a not-for-profit home to care for dependent women in s and surrounding areas in date r applied for and received recognition of its exempt status as a private_foundation r filed annual reports as required under state law until year r failed to file reports as required and the corporate status was administratively terminated by t effective date r continued to operate from year to present and continued to timely file the required information returns reporting its revenues expenses and activities to the internal_revenue_service your board_of directors became aware of the administrative termination in date however because more than five years has passed since the date of the administrative termination of the legal corporate status of the home under code r cannot apply to the state corporation commission for reinstatement incorporation and bylaws of m are the same in all material respects to the articles of incorporation and bylaws of r m and r have the same articles of incorporation and bylaws updated for the language required by sec_501 of the code you will then transfer all of your assets to the successor_corporation afterwards you will notify the service of your intent to terminate and will file all returns and reports required under sec_6033 sec_6043 and sec_6104 of the code with respect to the administrative dissolution of the corporate status you requested that the service approve the proposed transfer by r of its assets to m in a letter dated date the service requested that you file a form_1023 and obtain a new employer_identification_number for m thereafter you filed an amended and restated request for a letter_ruling on date law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of any nonprofit organization that is organized and operated exclusively for charitable and or other exempt purposes stated in that section you filed your original request for a private_letter_ruling with the internal_revenue_service sec_507 of the code provides that a sec_501 exempt organization's classification as a private_foundation may be terminated in the ways described respectively in sec_507 sec_507 sec_507 and sec_507 sec_507 also concerns under sec_507 the transfer of assets by one private_foundation to another private_foundation s sec_507 of the code provides that in the transfer of assets by one private_foundation to one or more other private_foundations as part of a reorganization the transferee private_foundations shall not be treated as newly created organizations sec_507 of the code imposes on each organization the private_foundation_status of which is terminated under sec_507 a tax equal to the lower_of the amount which such organization substantiates by adequate_records or other corroborating evidence which may be required by the commissioner as the aggregate tax_benefit as defined in section 5079d resulting from the sec_501 status of such organization or the value of the net assets of such organization sec_6043 of the code provides in part that any exempt_organization that for any of the last five taxable years proceeding its liquidation dissolution termination or substantial_contraction was exempt under sec_501 shall file such return and other information with respect to such liquidation dissolution termination or substantial_contraction as the secretary shall by forms or regulations prescribe sec_1_507-3 of the income_tax regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax_benefit under code sec_507 sec_1_507-1 of the regulations provides in part in order to terminate its private_foundation_status under sec_507 an organization must submit a statement to the district_director of its intent to terminate its private_foundation_status under sec_507 such statement must set forth in detail the computation and amount of tax imposed under sec_507 unless the organization requests abatement of such tax pursuant to sec_507 full payment of such tax must be made at the time the statement is filed under sec_507 sec_1_507-1 of the regulations provides that if a private_foundation transfers all or part of its assets to tone or more other private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is required to file the annual information_return required by sec_6033 and the foundation managers are required to file the annual report of a private_foundation required by sec_6056 for the taxable_year in which such transfer occurs however neither such foundation nor its foundation managers will be required to file such returns for any taxable_year following the taxable_year in which the last of any such transfers occurred if at no time during the subsequent taxable years in question the foundation has either legal or equitable_title to any assets or engages in any activity sec_1_507-3 of the regulations provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction of such requirements to the extent the amount transferred meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the recordkeeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets sec_1_507-3 of the regulations provides that except as provided in sec_1 a where the transferor private_foundation has disposed of all of its assets sec_4945 and sec_4945 of the code shall not apply to the transferor or transferee foundations with respect to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_1 a -3 a of the regulations provides that certain tax provisions listed therein will carry over to a transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor however where proportionality is appropriate such a transferee private_foundation shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer sec_1_507-3 of the regulations provides that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 sec_6056 and sec_6104 which must be complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination sec_1_507-3 of the regulations example describes a situation where a private_foundation p controlled by trustees a and b made a grant to another private_foundation w for which p was therefore required to exercise expenditure_responsibility under sec_4945 and sec_4945 of the code the same trustees a and b then transferred all of p's assets to private_foundations r s and t all also controlled by a and b the example concludes that r s and t are each required to assume p's expenditure_responsibility for p's grant to w unless one or two of them is assigned that task by agreement with p as part of the transfer the example also concludes that r s and t have no expenditure_responsibility for the transfer grants received by them from p because in this regard r s and t are treated as p rather than as recipients of expenditure_responsibility grants from p sec_1_507-3 of the regulations provides that since a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to an organization not described in sec_501 other than an organization described in sec_509 or is a taxable_expenditure under sec_4945 in order for such a transfer of assets not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 see sec_53 c of this chapter consequently unless such a transferee is an organization described in sec_509 or the transferee is a private_foundation and the rules of sec_507 and paragraph a of this section apply on the other hand if such a transfer of assets is made to a transferee organization which is not described in either sec_501 other than an organization described in sec_509 or and in order to correct the making of a taxable_expenditure such assets are transferred to a private_foundation sec_507 and paragraph a of this section shall apply as if the transfer of assets had been made directly to such private_foundation sec_1_507-3 of the regulations provides a transfer of assets is described in sec_507 if it is made by a private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization this shall include any organization or reorganization described in subchapter_c of chapter for purposes of sec_507 the terms other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income for purposes of this paragraph a distribution out of current income shall include any distribution described in sec_4942 and b the term significant disposition of assets to one or more private_foundations shall include any disposition for a taxable_year where the aggregate of i the dispositions to one or more private_foundations for the taxable_year and ii where any disposition to one or more private_foundations for the taxable_year is part of a series of related dispositions made during prior taxable years the total of the related dispositions made during such prior taxable years i sec_25 percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year in the case of subdivision i of this subparagraph or at the beginning of the first taxable_year in which any of the series of related dispositions was made in the case of subdivision ii of this subparagraph a significant disposition of assets may occur in a single taxable_year as in subdivision i of this subparagraph or over the course of two or more taxable years as in subdivision ii of this subparagraph the determination whether a significant disposition has occurred through a series of related distributions within the meaning of subdivision ii of this subparagraph will be made on the basis of all the facts and circumstances of the particular case however if one or more persons who are disqualified persons within the meaning of sec_4946 with respect to the transferor private_foundation are also disqualified persons with respect to any of the transferee private_foundations such fact shall be evidence that the transfer is part of a series of related dispositions within the meaning of subdivision ii of this subparagraph in the case of a series of related dispositions described in subdivision ii of this subparagraph each transferee private_foundation shall on any date be subject_to the provisions of sec_507 with respect to all such dispositions made to it on or before such date to the extent described in paragraphs a and b of this section sec_1_507-4 of the regulations provides that with exceptions not involved here the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a sec_507 transfer of assets sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor's private_foundation_status sec_1_507-9 of the regulations provides that the commissioner may at his discretion abate the unpaid portion of the assessment of any_tax imposed by sec_507 or any liability in respect thereof if the private_foundation distributes all of its net assets to one or more organizations described in sec_170 other than in clauses vii or viii each of which has been in existence and so described for a continuous period of at least calendar months or effective assurance is given to the commissioner in accordance with paragraphs b and c of this section that the assets of the organization which are dedicated to charitable purposes will in fact be used for charitable purposes sec_1_507-9 of the regulations the commissioner may at his discretion abate the unpaid portion of the assessment of any_tax imposed by sec_507 or any liability in respect thereof under sec_1_507-9 and if the commissioner determines that corrective action has been taken sec_1_507-9 of the regulations provides that the term corrective action referred to in sec_1_507-9 means vigorous enforcement of state laws sufficient to assure implementation of the provisions of chapter and insure that the assets of such private_foundation are preserved for such charitable or other purposes specified in sec_501 except where assets of the terminated private_foundation are transferred to an organization described in sec_509 through the state is required to take such action to assure that the provisions of sec_508 and b are applicable to the terminated foundation or any transferee with respect to such assets as if such organization were a private_foundation thus the governing instrument of such organization must include provisions with respect to such assets requiring its income therefrom for each taxable_year to be distributed at such time and in such manner as not to subject such organization to tax under sec_4942 as if the organization were a private_foundation prohibiting such organization from engaging in any act of self-dealing as defined in sec_4941 as if the organization were a private_foundation prohibiting such organization from retaining any excess_business_holdings as defined in sec_4943 as if the organization were a private_foundation prohibiting such organization from making any investments in such manner as to subject such organization to tax under sec_4944 as if the organization were a private_foundation and prohibiting such organization from making any taxable_expenditures as defined in sec_4945 as if the organization were a private_foundation consequently in cases where the preceding sentence applies although the private_foundation_status of an organization is terminated for tax purposes it is contemplated that its status under state law would remain unchanged because the tax under sec_507 has been abated solely because the commissioner has been given effective assurance that there is vigorous enforcement of state laws sufficient to assure implementation of the provisions of chapter therefore in such a case while chapter will not apply to acts occurring subsequent to termination which previously would have resulted in the imposition of tax under chapter it is contemplated that there will be vigorous enforcement of state laws including laws made applicable by the provisions in the governing instrument with respect to such acts notwithstanding the preceding three sentences no amendment to the organization's governing instrument is necessary where there are provisions of state law which have the effect of requiring a terminated private_foundation to which the rules of subparagraphs through of this paragraph apply to be subject_to such rules whether or not there are such provisions in such terminated private foundation's governing instrument sec_4941 of the code imposes a tax upon any act of self-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 for the direct active_conduct of exempt purposes sec_4942 of the code indicates in pertinent part that a private_foundation does not make any qualifying_distribution under sec_4942 where the contribution is either i to another organization that is controlled by the transferor or by one or more of the transferor's disqualified persons or ii to any private_foundation that is not an operating_foundation under sec_4942 unless sec_4942 is met sec_4942 of the code requires that the transferor private_foundation in order to have a qualifying_distribution for its grant to another private_foundation must have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 that transferee's qualifying_distribution must be expended before the close of the transferee's first taxable_year after the transferee's taxable_year in which the sec_507 transfer was received sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes sec_4944 of the code indicates that there is no tax upon any investment whose purpose is to further exempt purposes sec_4945 of the code imposes tax upon a private foundation's making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee's uses of the grant in pertinent part sec_53_4945-5 of the regulations refers to the rules of sec_1_507-3 of the regulations cited above sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes under sec_170 sec_53_4946-1 of the foundation and similar excise_tax regulations provide that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 is not a disqualified_person sec_53_4945-6 and sec_1_507-3 of the regulations allow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code not excluding private_foundations without the transfers being taxable_expenditures sec_7701 of the code provides that the term 'corporation' includes associations section a of the regulations defines certain business entities including associations under sec_301_7701-2 as eligible entities section b i of the regulations provides that except for certain partnerships unless the entity elects otherwise an eligible_entity in existence prior to the effective date of his section of the code and regulations will have the same classification that the entity claimed under sec_301_7701-1 through as in effect on the date prior to the effective date of this section sec_301_7701-3 of the regulations provides that an eligible_entity that has been determined to be or claims to be exempt from taxation under sec_501 of the code is treated as having made an election under this section to be classified as an association such election will be effective as of the first day for which exemption is claimed or determined to apply regardless of when the claim or determination is made and will remain in effect unless an election is made under sec_301_7701-3 after the date the claim for exempt status is withdrawn or rejected or the date the determination of exempt status is revoked analysis same in all material respects to the articles of incorporation and bylaws of r updated to add language required under sec_501 of the code and application regulations and by appointing officers and directors of m that are identical to the current officers and directors of r m not being treated as a newly created organization provided that r is first formed and recognized as an exempt_private_foundation under sec_1_507-3 of the regulations m shall be treated as possessing those attributes and characteristics of r described in sec_1_507-3 and information with respect to the transfer of its assets to m and termination as the secretary may by forms or regulations require purposes of chapter sec_4940 et seq and sec_507 through of the code m under sec_507 of the code the transfer of all of the assets by r to m will result in r formed m as the successor according to articles of incorporation and bylaws that are the since r is transferring all of its net assets to m which is effectively controlled by r for as required under sec_6043 of the code r shall file such returns and other shall be treated as if it were r sec_1_507-3 i however m shall not be treated as r with respect to the requirements of sec_6033 and sec_6104 as well as the requirement under sec_6043 that r file a return with respect to its liquidation dissolution or termination sec_1_507-1 and sec_1_507-3 r will comply with its reporting and filing obligations under sec_6033 sec_6104 and sec_6043 because r will dispose_of all of its assets the recordkeeping requirements of sec_4943 of the code shall not apply to r during any period in which it has no assets since r will file a termination statement with the service in accordance with sec_507 and terminate following its transfer of assets to m such requirements will not apply to r for any taxable_year following the taxable_year of termination of r under sec_1_507-3 of the regulations the transfer by r of its net assets to m shall constitute a significant disposition of assets to one or more private_foundations because the transfer will constitute a disposition to one or more private_foundations in a tax_year of more than percent of the fair_market_value of the net assets of r at the beginning of the taxable_year as such under sec_507 of the code and sec_1_507-4 no tax imposed under sec_507 shall apply to r’s transfer of its net assets to m assets to m the termination_tax imposed under sec_507 of the code shall be zero because the value of the net assets of r upon its notice of intent to terminate will be zero to the extent that the service determines any termination_tax is application to r upon delivery to the service of its notice of intent to terminate the commission should at his discretion abate any_tax imposed under sec_507 or any liability in respect thereof under sec_1 a of the regulations since the articles of incorporation and bylaws of r satisfy sec_1_507-9 and provide effective assurance to the commissioner that the assets of r are dedicated to charitable purposes and will in fact be used for charitable purposes elected to be classified as an association as of date the first day for which exemption is claimed or determined to apply for r and this election will remain in effect unless r makes an election under sec_301_7701-3 after the date the claim for exempt status is withdrawn or rejected or as of the date the determination of exempt status is revoked accordingly based on the information submitted in your ruling_request we rule as follows upon notification by r to the service of its intent to terminate after the transfer of r’s net under sec_301_7701-2 and sec_301_7701-3 r is treated as having that there was and is no change in r’s corporate or tax-exempt status resulting from the administrative dissolution of r’s corporate charter and status by t that m qualifies as an organization exempt from tax pursuant to sec_501 of the code and that it will be treated as a private_foundation pursuant to sec_509 as of the date it is first organized that the deemed transfer of all of the net assets of r to m will constitute an adjustment described in sec_507 of the code and r will not be treated as a newly created organization that the deemed transfer of all of the net assets of r to m will not terminate the status of r as a private_foundation under sec_507 of the code and will not result in the imposition of the termination_tax under sec_507 that the deemed transfer from r to m does not constitute a willful and flagrant act or failure to act giving rise to liability for tax under chapter of the code that m is effectively controlled within the meaning of sec_1 a by the same persons who effectively controlled r thus for purposes of chapter and part ii of subchapter of the code m as the transferee foundation will be treated as if it were the transferor that the deemed transfer of assets from r to m will not constitute a taxable_expenditure of r under sec_4945 of the code and r will not be required to exercise expenditure_responsibility or to comply with the information reporting requirements of sec_4945 in any year following the year of the deemed transfer to m that r will not be required for any taxable_year subsequent to termination of its private_foundation_status under sec_507 of the code to comply with the periodic reporting return notice inspection and information provisions of sec_6033 and sec_6104 r will be required upon termination to file the return required under sec_6043 further in order to terminate r must file the statement and tax computations under sec_507 as required by sec_1_507-1 that sec_4942 of the code applies to m in the year of the deemed transfer as if it were r and therefore m will succeed to r’s distribution_requirements for the taxable years of the deemed transfers each foundations distributable_amount for the taxable years in which the deemed transfers occurred will be increased by the transferee foundation’s pro_rata share of the transferor’s distributable_amount for the year of the deemed transfer and all qualifying distributions made by the transferor in the year of the deemed transfer will be treated on a pro_rata basis as having been made by the foundations each foundation will be responsible for reporting its respective pro_rata share of all undistributed_income determined under sec_4942 for the year of the deemed transfer that m may for purposes of determining its respective distribution_requirements under sec_4942 of the code reduce its respective distributable amounts by its ratable shares of r’s excess qualifying_distribution carryover if any determined as of the end of the taxable_year immediately preceding the taxable_year of the deemed transfer that the deemed transfer of r’s assets to m does not give rise to net_investment_income for r or m and therefore does not result in the imposition of additional tax under sec_4940 of the code on either r or m that the deemed transfer does not constitute an act of self-dealing with respect to r or m under sec_4941 of the code that the deemed transfer from r to m does not constitute jeopardizing investments within the meaning of sec_4944 of the code should r properly notify the service that it intends to terminate its private_foundation_status then such notice will be effective to terminate the private_foundation_status of r under sec_507 of the code should the value of the net assets of r equal zero at such time as r gives the above notice and terminates it private_foundation_status then r will not be liable for any termination_tax under sec_507 of the code since the tax imposed by sec_507 on zero assets is zero this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice mary jo salins acting manager exempt_organizations technical group sincerely
